DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mann; James B. et al. (United States Patent #10875138; hereinafter Mann) in view of LIN; WEI-HSIANG et al. (United States Patent Application #20190160619; hereinafter Lin) further in view of Bader; Siegfried et al. (United States Patent #5458445; hereinafter Bader).
Regarding claim 1, Mann teaches a method of monitoring an operating behavior (col.7 ln 36-45 teaches method of monitoring an operating behavior) of a tool holder (abstract discloses a tool holder), the method which comprises: 
providing a tool holder (abstract teaches providing a tool holder) configured for rotation about a tool holder axis (col.7 ln 7-15 teach tool holder axis) of rotation defining an axial direction (col.3 ln 24-29 teaches an axial direction), the tool holder, at one axial longitudinal end (col.7 ln 7-15 teach both longitudinal ends as common axis) thereof, having a tool section with a tool-receiving formation (col.7 ln 7-15 and fig.1 teach tool section as section with 15,13,11 and 12 with-receiving information as force sensor 12) for receiving a tool (abstract and fig.1 discloses section for receiving a tool) and, at another axial longitudinal end (col.7 ln 7-15 teach both longitudinal ends as common axis) thereof, having a coupling section (abstract discloses coupler as coupling section)
Mann fails to teach with a coupling formation for a torque-transmitting coupling to a machine spindle of a machine tool, the tool holder further having a measuring apparatus for acquiring data relating to an operation of the tool holder, the measuring apparatus being a sensor with at least two measurement axes that are oriented substantially radially with respect to the tool holder axis of rotation; outputting by the sensor at least two measurement axis signals associated with the at least two measurement axes; calculating a resultant R, being a resultant measurement axis signal, using the at least two measurement axis signals; and monitoring the operating behavior of the tool holder using the resultant R.
Lin does teach the tool holder further having a measuring apparatus for acquiring data (par.37 teaches sensors as measurement apparatus) relating to an operation of the tool holder (par.34 teaches determining an operating state), the measuring apparatus being a sensor with at least two measurement axes (par.37 teaches sensors with multiple measurement axes) that are oriented substantially radially with respect to the tool holder axis of rotation (par.37 discloses orthogonal measurement axes, which are radial in a spherical coordinate system since there’s radial symmetry with every axis); 
outputting by the sensor at least two measurement axis signals associated with the at least two measurement axes (fig.3 s31 teaches outputting signals through sensing, which are sensed along axes they are measuring); 
calculating a resultant R (fig.3 s33 discloses calculating a resultant), being a resultant measurement axis signal (par.43 teaches feature signals as resultant measurement axis signals), using the at least two measurement axis signals (fig.3 s31 teaches outputting signals through sensing, which are used up to step s36); and
monitoring the operating behavior of the tool holder using the resultant R (fig.3 s36 discloses monitoring using resultant).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann to include the teachings of Lin; which would provide a tool state detection system and a method for effectively improving efficiency of the tool as disclosed by Lin(par.9).
Mann in view of Lin fails to teach with a coupling formation for a torque-transmitting coupling to a machine spindle of a machine tool.
Bader does teach with a coupling formation for a torque-transmitting coupling to a machine spindle (col.5 ln 17-26 teaches coupling formation for machine spindle and torque-transmitting coupling means) of a machine tool (abstract discloses machine tool).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin to include the teachings of Bader; which would provide a tool holder which is simpler, less expensive, more compact and less susceptible to disturbances and dirtying as disclosed by Bader (col.1 ln 44-46).
	

Regarding claim 2, Mann in view of Lin further in view of Bader teach the method according to claim 1, wherein the sensor is an acceleration sensor having at least two acceleration measurement axes (Lin par.12 teaches acceleration sensor; Lin par.37 teaches sensors with multiple measurement axes).



Regarding claim 5, Mann in view of Lin further in view of Bader teach the method according to claim 1, which comprises: 
providing a sensor with a third measurement axis (Lin par.37 teaches a sensor with 3 measurement axis), the third measurement axis being oriented substantially axially with respect to the tool holder axis of rotation (Lin par.37 discloses orthogonal measurement axes, which are radial in a spherical coordinate system since there’s radial symmetry with every axis); 
outputting by the sensor a third measurement axis signal (Lin par.11 teaches a 3rd measurement signal) associated with a third measurement axis (Lin fig.3 s31 teaches outputting multiple signals, through sensing, which are sensed along the 3 orthogonal axes, x, y and z; and 
calculating the resultant including the third measurement axis signal, and/or separately evaluating the third measurement axis signal (Lin fig.3 s33 discloses calculating a resultant).

Regarding claim 11, Mann in view of Lin further in view of Bader teach the method according to claim 1, wherein the sensor is arranged in the tool holder axis of rotation or in close vicinity to the tool holder axis of rotation (Mann col.5 ln 58-61 and fig.1 teaches force sensor close to axis of rotation).

Regarding claim 12, Mann in view of Lin further in view of Bader teach the method according to claim 1, which comprises automatically adapting and/or varying process parameters and/or operating parameters of a machine tool that is in a processing operation with the tool holder in dependence on the monitoring (Mann col.6 ln 48-56 teaches varying process parameters or operating parameters of a machine).

Regarding claim 13, Mann in view of Lin further in view of Bader teach the method according to claim 1, wherein the tool holder includes further electronics components selected from the group consisting of a microcontroller, one or more transmission devices, one or more antennae, one or more circuit boards, and one or more energy supplies (Mann par.38 teaches signal line as transmission device).

Regarding claim 15, Mann in view of Lin further in view of Bader teach the method according to claim 1, which comprises using an analysis of the resultant (Lin fig.3 s36 an analysis of sensing resultant) for identifying an abnormal operating/process state (Lin par.33 discloses abnormal status).

Regarding claim 16, Mann in view of Lin further in view of Bader teach the method according to claim 15, which comprises identifying at least one abnormality selected from the group consisting of an instability, a chatter, wear, and breakage in or of a tool received in the tool holder (Lin par.33 teaches tool breakage).

Regarding claim 18, Mann in view of Lin further in view of Bader teach the method according to claim 1, which comprises automatically adapting or varying an automatic machine tool control, with process and/or operating parameters of the machine tool that is in a processing process/operation with the tool holder in dependence on the monitoring (Mann col.6 ln 48-56 teaches varying process parameters or operating parameters of a machine).

Regarding claim 19, Mann teaches 
at least one tool holder (abstract teaches providing a tool holder) that is configured for rotation about a tool holder axis (col.7 ln 7-15 teach tool holder axis) of rotation defining an axial direction (col.3 ln 24-29 teaches an axial direction), said tool holder, at one axial longitudinal end (col.7 ln 7-15 teach both longitudinal ends as common axis, which have ends) thereof, having a tool section with a tool-receiving formation (col.7 ln 7-15 and fig.1 teach tool section as section with 15,13,11 and 12 with-receiving information as force sensor 12) for receiving a tool (abstract and fig.1 discloses section for receiving a tool) and, at another axial longitudinal end (col.7 ln 7-15 teach both longitudinal ends as common axis) thereof, having a coupling section (abstract discloses coupler as coupling section)
Mann fails to teach an intelligent tool holder; with a coupling formation for torque-transmitting coupling to a machine spindle of a machine tool; a measuring apparatus for acquiring data relating to an operation of said tool holder, said measuring apparatus being a sensor with at least two measurement axes that are oriented substantially radially with respect to the tool holder axis of rotation, said sensor being configured to output at least two measurement axis signals assigned to the at least two measurement axes; and
Lin does teach an intelligent tool holder(abstract, par.34 and fig.3 describe an intelligent tool holder); a measuring apparatus for acquiring data (par.37 teaches sensors as measurement apparatus) relating to an operation of said tool holder (par.34 teaches determining an operating state), said measuring apparatus being a sensor with at least two measurement axes (par.37 teaches sensors with multiple measurement axes) that are oriented substantially radially with respect to the tool holder axis of rotation (par.37 discloses orthogonal measurement axes, which are radial in a spherical coordinate system since there’s radial symmetry with every axis), said sensor being configured to output at least two measurement axis signals assigned to the at least two measurement axes (fig.3 s31 teaches outputting signals through sensing, which are sensed along axes they are measuring); and
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann to include the teachings of Lin; which would provide a tool state detection system and a method for effectively improving efficiency of the tool as disclosed by Lin(par.9).
Mann in view of Lin fails to teach with a coupling formation for a torque-transmitting coupling to a machine spindle of a machine tool.
Bader does teach with a coupling formation for a torque-transmitting coupling to a machine spindle (col.5 ln 17-26 teaches coupling formation for machine spindle and torque-transmitting coupling means) of a machine tool (abstract discloses machine tool).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin to include the teachings of Bader; which would provide a tool holder which is simpler, less expensive, more compact and less susceptible to disturbances and dirtying as disclosed by Bader (col.1 ln 44-46).
	Regarding claim 20, Mann in view of Lin further in view of Bader teach the intelligent tool holder according to claim 19, wherein said sensor is an acceleration sensor with two or more measurement axes (Lin par.12 teaches acceleration sensor; Lin par.37 teaches sensors with multiple measurement axes).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of Whetham; William J. (United States Patent #4131837; hereinafter Whetham).
Regarding claim 3, Mann in view of Lin further in view of Bader teach the method according to claim 1, but fails to teach which comprises calculating the resultant R in accordance with the following rule:

    PNG
    media_image1.png
    28
    190
    media_image1.png
    Greyscale

where: 
xi measurement axis signal of an axis i 
Sqr square root 
Sum sum
Whetham does teach calculating the resultant R in accordance with the following rule:

    PNG
    media_image1.png
    28
    190
    media_image1.png
    Greyscale
(col.7 ln 42-50 describes formula)
where: 
xi measurement axis signal of an axis i 
Sqr square root 
Sum sum 
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader to include the teachings of Whetham; which would provide an improvement in a numerical control machine as disclosed by Whetham (col.3 ln 36 – col.4 ln 11).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of Kummari; Prudvi Raj et al. (United States Patent Publication #US 20190152011; hereinafter Kummari) further in view of JUNG; Robert et al. (United States Patent Publication #US 20190061085; hereinafter Jung).
Regarding claim 6, Mann in view of Lin further in view of Bader teach the method according to claim 1, but fails to teach which comprises wirelessly transmitting unprocessed or processed measurement axis signals and/or data to an evaluation unit.
Kummari does teach which comprises wirelessly transmitting unprocessed or processed measurement axis signals and/or data (par.52 teaches transmitting data using wireless interface; par.28 teaches processed data).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader to include the teachings of Kummari; which would provide a real-time machine learning software program and system which determines/predicts when a cutting tool failure is going to occur by learning latent signature patterns of various sensor signals associated with the cutting tool as disclosed by Kummari(par.4).
Mann in view of Lin further in view of Bader further in view of Kummari fails to teach an evaluation unit.
Jung does teach an evaluation unit (par.59 teaches an evaluation unit).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader further in view of Kummari to include the teachings of Jung; which would provide a spindle device for use on a numerically controlled machine tool as disclosed by Jung(par.6).
Regarding claim 7, Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung teach the method according to claim 6, wherein the evaluation unit belongs to a condition monitoring system (Jung par.59 teaches a condition monitoring system).

Regarding claim 8, Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung teach the method according to claim 6, which comprises statistically processing the unprocessed or processed measurement axis signals and/or data, by smoothing, filtering, or subjecting to a frequency analysis (Mann par.13 and fig.3 s36 teaches frequency analysis).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung further in view of Bax; Jeffrey et al. (United States Patent Publication #US 20090234369; hereinafter Bax).
Regarding claim 9, Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung teach the method according to claim 6, which comprises subjecting the unprocessed or processed measurement axis signals and/or data (Kummari par.28 teaches processed data); but fails to teach to a coordinate transformation from a rotary system into an inertial system.
Bax does teach to a coordinate transformation from a rotary system into an inertial system (par.54 teaches coordinate transformation form rotary to an inertial cartesian system).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung to include the teachings of Bax; which would provide an apparatus for guiding a medical tool using a tool holder to support a medical tool on the link at a location spaced from the first hinged coupling as disclosed by Bax(par.9-par.12).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung further in view of HEBENSTREIT; Joseph J. et al. (United States Patent Application #US 20210034032; hereinafter Hebenstreit)
Regarding claim 10, Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung teach the method according to claim 6, which comprises transmitting the signals and/or data (Kummari par.52 teaches transmitting data using wireless interface) but fails to teach via an SPI interface.
Hebenstreit does teach via an SPI interface (par.301 teaches using an SPI interface).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader further in view of Kummari further in view of Jung to include the teachings of Hebenstreit; which would provide an apparatus that can facilitate guiding a tool as disclosed by Hebenstreit(par.6).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of Haimer; Franz et al. (United States Patent Publication #US 20080018061; hereinafter Haimer).
Regarding claim 14, Mann in view of Lin further in view of Bader teach the method according to claim 1, but fails to teach wherein: the tool-receiving formation is a device selected from the group consisting of a shrink chuck, a hydraulic expansion chuck, a face mill arbor, a collet chuck, and a power chuck: and/or wherein the coupling formation comprises a hollow shaft cone or a steep-angle taper and/or an engagement formation for a ball-type clamping system.
Haimer does teach wherein: the tool-receiving formation is a device selected from the group consisting of a shrink chuck (abstract discloses shrink chuck), a hydraulic expansion chuck, a face mill arbor, a collet chuck, and a power chuck: and/or wherein 
the coupling formation comprises a hollow shaft cone or a steep-angle taper and/or an engagement formation for a ball-type clamping system.
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader to include the teachings of Haimer; which would provide a way in which the shank of a rotary tool can be chucked in a radial interference fit in a tool holder in an operationally reliable manner even when the nominal diameter or the diameter tolerance is not intended for chucking in this tool holder as disclosed by Haimer(par.6).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin further in view of Bader further in view of TAKAKU MASAKAZU (WO 0234464; hereinafter Takaku; translation provided by the examiner)
Regarding claim 17, Mann in view of Lin further in view of Bader teach the method according to claim 1, by analyzing a base load azp (Mann col.7 ln 22-24 teaches base load; Lin fig.3 teaches analyzing) but fails to teach which comprises identifying an eccentricity by analyzing a base load azp.
Takaku does teach which comprises identifying an eccentricity (par.29 teaches calculating eccentricity).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Mann in view of Lin further in view of Bader to include the teachings of Takaku; which would provide a method for detecting an abnormality of a machine as determined from the measurement data as disclosed by Takaku(par.9).
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claims 1 and 3,
“… wherein the formula is vectorial in a case in which the sensors are non-orthogonally oriented sensors.”
Conclusion
The Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sonderegger; Hans C. US 3809488 A is a supervisory equipment for automated machine tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858